Citation Nr: 1433637	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the issue of entitlement to a total disability rating based on individual unemployability was reasonably raised prior to June 11, 2009, and if so, whether an award of TDIU is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of this appeal, in a March 2012 rating decision, the RO granted entitlement to TDIU effective June 11, 2009, based on the Veteran's service-connected disabilities.  

In a March 2013 decision, the Board dismissed the appeals relating to service connection for a right knee disability, a higher rating for residuals of a healed laceration of the left knee, and an effective date earlier than November 14, 1996, for the grant of service connection for PTSD.  The Board also denied claims of entitlement to an effective date prior to November 14, 1996, for the grant of service connection for chloracne; an initial rating in excess of 10 percent for chloracne and scarring of the face and neck, from November 14, 1996; an initial compensable rating for chloracne scars of the upper back, anterior chest, and penis, from November 14, 1996; and a rating in excess of 50 percent for chloracne, from December 14, 2002. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2014 Joint Motion for Partial Remand (JMR), in a March 2014 Order the Court remanded the Board's decision, but only to the extent that it failed to adjudicate a claim for a total disability rating based on individual unemployability due to service-connected disability prior to June 11, 2009. (Emphasis added). See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 99 (1997)(failure to adjudicate all claims in appellate status is remandable error); see also Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  The appeal has been returned to the Board for action consistent with the March 2014 JMR and Court Order.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents (other than the representative's June 2014 IHP/brief) pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2013 decision, the Board, inter alia, denied claims for higher initial ratings for service-connected chloracne of the face and neck, evaluated as 10 percent disabling for the period prior to December 14, 2002 (and from November 14, 1996), and 50 percent disabling thereafter; and for service-connected chloracne of the upper back, anterior chest, and penis, evaluated as 0 percent disabling (from November 14, 1996).  The Veteran appealed this decision to the Court.  
In the March 2014 JMR, the parties argued that the Board's analysis was deficient for failing to address whether the evidence of record reasonably raised the issue of entitlement to a TDIU rating prior to June 11, 2009, on the basis of Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter was then remanded to the Board by way of the March 2014 Court Order for action consistent with the terms of the JMR (i.e., to determine whether the evidence of record reasonably raised the issue of TDIU prior to June 11, 2009). 

The Court held in Rice, 22 Vet. App. At 453-54, that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but is rather part and parcel of the determination of the initial rating for a disability if raised, as it potentially is here.  However, the TDIU claim can be bifurcated from the claim for a higher rating and adjudicated separately. See Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd 631 F.3d 1380, 1383 (Fed.Cir.2011), vacated as modified, 26 Vet. App. 31 (2012) (per curiam order) (it is within the Board's discretion to bifurcate a claim and adjudicate it in pieces); Locklear v. Shinseki, 24 Vet. Apr. 311, 315 (2011) ("[b]ifurcation of a claim generally is within the Secretary's discretion."). 

In the March 2014 JMR, the parties specifically identified a May 2009 letter from a VA social worker who stated that the Veteran had been receiving medical care at VA facilities for his service-connected conditions, that he had not been gainfully employed for several years, and that he was considered unemployable due to his-service connected conditions.  The JMR also pointed out that the Board had expressly noted in its March 2013 decision that Social Security Administration (SSA) records reflected that chloracne, inter alia, limited the Veteran's ability to work, and that the Veteran had reported in his application for SSA benefits that he became unable to work in December 2003 due to several disabilities, including chloracne.  

In light of the aforementioned evidence concerning the Veteran's employability, the Board finds that the issue of entitlement to TDIU prior to June 11, 2009, has been reasonably raised by the record. See also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 C.F.R. § 3.155(a)); Rice, supra. 

Again, while the claims currently on appeal were pending, the RO awarded a TDIU based on his service-connected disabilities, effective June 11, 2009. See March 2012 Rating Decision.  The Veteran's combined disability rating has been established as 60 percent from December 14, 2002 (when the 50 percent rating for chloracne was granted), 70 percent from May 10, 2004, and 80 percent with a grant of TDIU effective June 9, 2011.  

In this case, the Board finds that there is a need to obtain a retrospective medical opinion in this case regarding the Veteran's claim for TDIU for the time period prior to June 11, 2009.  The Board notes that multiple records reflect that the Veteran has not been employed (that is, any more than marginally) for many years, but there is insufficient competent evidence to address the question of whether his service-connected disabilities alone were of such severity so as prevent him from obtaining and maintaining substantially gainful employment for the time period prior to June 11, 2009. See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (explaining that the duty to provide a medical opinion or examination is not automatic, but if one is required, it may include obtaining a retrospective medical opinion).  Given medical evidence of record indicating that the Veteran was not working during this time and that his service-connected conditions were precluding employment, the Board finds that a retrospective opinion is required to determine the extent that the Veteran's service connected disabilities affected his employability.


Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to an appropriate medical professional in order to obtain an opinion regarding his employability prior to June 11, 2009.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. The examiner should take into account all evidence of record, to include both the lay and medical evidence.

(a) Based on a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that Veteran's then service-connected disabilities (chloracne, with scarring of the face and neck; chloracne scars of the upper back, anterior chest, and penis; PTSD; and residuals of a healed laceration, left knee (added as service-connected in April 2008) alone rendered him unable to secure or follow a substantially gainful occupation prior to June 11, 2009.  

To the extent possible, the examiner should indicate when exactly service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation. 

(b) In offering the foregoing opinions, the examiner should discuss the Veteran's employment history and educational attainment; however, the examiner must not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

All opinions provided must be explained, and an adequate rationale for any conclusions reached should be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue entitlement to TDIU prior to June 11, 2009.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



